DETAILED ACTION

Claim Objections
Claims 3-7 are objected to as being dependent upon claims 14 and 15 which do not exist.  Accordingly, claims 3-7 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Publication 2012/0211644) and further in view of Shanghai Deshiva Intelligent S (CN 1737638), previously submitted.
Regarding claim 1, Zheng discloses a method of displaying a three dimensional (3D) image of an eye undergoing ophthalmic surgery ([0085], [0088]), the 3D image including motion parallax, the method comprising producing plurality of microimages of the eye undergoing ophthalmic surgery using a microlens array in a light field camera [0088], converting light in these microimages to digital information using a photodetector in the light field camera (Figure 1, ref 410), creating image information [0061] and directional information [0103] from the digital information without using extrapolation, sending the image information and directional information to a 3D visual display; displaying a 3D image on the visual display (ref 230, [0085]).  Zheng discloses all the claimed limitations except that the 3D image appears to move with motion parallax if a user viewing the 3D image on the visual display moves his or her head.  Within the same field of endeavor, Shanghai Deshiva Intelligent S. discloses such feature (Page 11, lines 14-25).  Therefore, it would have been obvious to one of ordinary skill in the art to implement such feature for application-specific purpose.

Other Information/Remarks
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
6/17/22